DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/23/2021 has been entered.
 
2.	Claims 1-6, 13-14, 18-21, and 24-29 are presented for examination.
	Claims 7-12, 15-17, and 22-23 have been canceled.

Claim Objections
3.	Claims 1, 13, and 21 are objected to because of the following informalities:  
Conjunction “and” is missing from the claims.
 Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1-6, and 13-15, and 18-21, and 24-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 12, 13, and 16-18 10,104,033 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.

Claims 1 and 7 of the above patent contain limitations of claim 1 of the instant application.
Claim 2 of the above patent contains limitation of claim 2 of the instant application.
Claim 3 of the above patent contains limitation of claim 3 of the instant application.
Claim 4 of the above patent contains limitation of claim 4 of the instant application.
Claim 5 of the above patent contains limitation of claim 5 of the instant application.
Claim 1 of the above patent contains limitation of claim 6 of the instant application.
Claims 12 and 13 of the above patent contain limitations of claim 13 of the instant application.
Claim 12 of the above patent contains limitation of claim 14 of the instant application.
Claim 16 of the above patent contains limitation of claim 18 of the instant application.
Claim 17 of the above patent contains limitation of claim 19 of the instant application.
Claim 18 of the above patent contains limitation of claim 20 of the instant application.
Claim 4 of the above patent contains limitation of claim 29 of the instant application.
Regarding claims 21 and 24-28, although method claims 1-6 of the above patent and a non-transitory computer readable medium claims 21 and 24-28 of the instant application are different in scope, a person of ordinary skill in the art will readily recognize that such method must be performed by off-the shelf instructions stored in a non-transitory computer readable medium, and executed by a processor. 
 “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-6, 13-14, and 18-21, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al (hereafter, “Clarke”), US 2012/0179767 A1, in view Majeti et al (hereafter, “Majeti”), US 2013/0151636 A1.

Regarding claim 1, Clarke teaches a method for sending a message (i.e., Figs 1 and 2A-2B), the method comprising: 
sending, by a first terminal (i.e., originating communication device 100) to a second terminal (i.e., receiving communication device 1000), a first message (i.e., transmitting a plurality of messages from a communication device for delivery to a corresponding recipient, Fig. 1 and pages 1-2 paragraph [0027]) comprises first message content, a second terminal number, and  a first message number (i.e., message ID) used to identify the first message (i.e., assign a unique  message ID for the message…the message ID may be generated using a numeric string representing a current timestamp, page 8 paragraphs [0079], [0080] and [0082]);
displaying, by the first terminal, a delivered status of the first message (i.e., Clarke, Fig.2A and page 6 paragraph [0063], discloses the originating device 100 may have previously received status updates from the status service 150 indicating that the messages 204, 206, 208 had been delivered. Clarke, in page 18 claim 1, further discloses upon being notified of delivery of its associated one of the plurality of messages, displaying an indicator indicating that said associated one of the plurality of messages was delivered);
receiving, by the first terminal, a first feedback message from a server (i.e., status service 150) (i.e., the status service 150 transmits a corresponding status update 125,135 to the originating device, 100, Fig. 1 and 3A, and page 5 paragraph [0061]), wherein the first feedback message comprises the second terminal number and the first message number (i.e., Clarke, in page 8 paragraph [0082], discloses additional identifying information such as recipient’s address. Clarke, in Fig 3A and page 9 paragraphs [0086]-[0088]), further discloses the status agent 310o extracts the message ID and any additional identifying information received in the status notification 455);
updating, by the first terminal, the status of the first message to a read status according to the first feedback message (i.e., transmit a status update 135 indicating that the message M was read…the originating device 100 receives updated information concerning the status of the message M, Fig. 1 and page 5 paragraph [0061]);
displaying, by the first terminal, the read status of the first message (i.e., each of the messages is displayed with a corresponding “read message” badge or icon 224, Fig. 2A page 6 paragraph [0063]);
sending, by the first terminal to the second terminal, a second message (i.e., transmitting a plurality of messages from a communication device for delivery to a corresponding recipient, Fig. 1 and pages 1-2 paragraph [0027]), wherein the second message comprises a second message content, the second terminal number (i.e. recipient’s address), and  second message number used to identify the second message (i.e., assign a unique  message ID for the message…the message ID may be generated using a numeric string representing a current timestamp, page 8 paragraphs [0079], [0080] and [0082]);
displaying, by the first terminal, a delivered status of the second message (i.e., Clarke, Fig.2A and page 6 paragraph [0063], discloses the originating device 100 may have previously received status updates from the status service 150 indicating that the messages 204, 206, 208 had been delivered. Clarke, in page 18 claim 1, further discloses upon being notified of delivery of its associated one of the plurality of messages, displaying an indicator indicating that said associated one of the plurality of messages was delivered);
receiving, by the first terminal, a second feedback message from the server (i.e., the status service 150 transmits a corresponding status update 125,135 to the originating device, 100, Fig. 1 and 3A, and page 5 paragraph [0061]), wherein the second feedback message comprises the second terminal number and the second message number (i.e., Clarke, in page 8 paragraph [0082], discloses additional identifying information such as recipient’s address. Clarke, in Fig 3A and page 9 paragraphs [0086]-[0088]), further discloses the status agent 310o extracts the message ID and any additional identifying information received in the status notification 455);
update, by the first terminal, the status of the second message to a read status according to the second feedback message (i.e., a further date status in respect of the final message 210 indicating that the message has been read at the receiving device…the icon displayed with the message 210 has been updated to a “message read” icon, Figs 2B-2C and page 6 paragraphs [0065]-[0066]);
displaying, by the first terminal, the read status of the second message (i.e., each of the messages is displayed with a corresponding “read message” badge or icon 224, Fig. 2A page 6 paragraph [0063]).
 	Clarke does not explicitly teach wherein the first message number is allocated based on a sequence of sending time by the first terminal of the first message, and wherein the second message number is allocated based on a sequence of sending time by the first terminal of the second message.
	Majeti teaches wherein the first message number is allocated based on a sequence of sending time by the first terminal of the first message, and wherein the second message number is allocated based on a sequence of sending time by the first terminal of the second message (i.e., date and time of the sending of the associated message may be utilized to generate a unique value to identify each transmitted message, Fig. 5 and page 6 paragraph [0062]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Clarke to allocate the first message number based on a sequence of sending time by the first terminal of the first message, and a second message number based on a sequence of sending time by the first terminal of the second message as taught by Majeti. One would be motivated to do so to provide a higher degree of certainty in identifying message(s) (i.e., Majeti, page 6 paragraph [0062]).
	
Regarding claim 2, Clarke teaches the method of claim 1, wherein the message number is carried using an idle field in a message header of the first message (i.e., page 8 paragraph [0080]).

Regarding claim 3, Clarke teaches the method of claim 1, the first message number is set in the first message content, and wherein the first message number is separated from text content of the first message content using a predetermined symbol (i.e., page 8 paragraphs [0079]- [0080]).

Regarding claim 4, Clarke teaches the method of claim 1, wherein the first feedback message further comprise a message status code to identify whether the first feedback message has already been read (i.e., Figs 2A-2B, page 6 paragraph [0066]).
Regarding claim 5, Clarke teaches the method of claim 1, wherein the first message, the second message, the first feedback message, and the second feedback message are sent over an Internet Protocol (IP) network (i.e., page 16 paragraph [0139]).
Regarding claim 6, Clarke teaches the method of claim 1, wherein sending the first message and sending the second message comprises: 
sending, by the first terminal to the second terminal, the first message (i.e., message 204) at a first time (i.e., Figs 2A-2B and page 6 paragraph [0063]); and
sending, by the first terminal to the second terminal, the second message (i.e., message 206) at a second time subsequent to the first time (i.e., Figs 2A-2B and page 6 paragraph [0063]).

Regarding claims 13, 14, and 18-20, 29, those claims comprises a first terminal for performing method claims 1-6, discussed above, same rationale of rejections is applied.

Regarding claims 21, 24-26, those claims recite a non-transitory computer readable medium comprising instructions which, when executed by processor of a first terminal, cause the first terminal performing method claims 1-6, discussed above, same rationale of rejections is applied.


Response to Arguments
6,	Applicant argued that the independent claims are currently amended to overcome the non-statutory, obviousness-type double patent rejection. However, examiner respectfully submits that the amended claims do not overcome the double patenting rejection (see non-statutory, obviousness-type double patent rejection above).

7.	Applicant’s arguments with respect to claim(s)   have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OANH DUONG whose telephone number is (571)272-3983.  The examiner can normally be reached on Max Flex Mon-Fri 6:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OANH DUONG/Primary Examiner, Art Unit 2441